Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Priority
This application claims benefit for domestic priority under 35 U.S.C. § 119(e) [to a provisional application 63/141,889 01/26/2021], is acknowledged. 
Status of Claims
Claims 1-21 are currently pending in the application. 
Receipt is acknowledged of amendment / response filed on November 11, 2022 and that has been entered. 
Response to Election/Restriction
		In response to the restriction requirement, Applicants have elected Group I [which includes claims 1-7 and 21] drawn to a compound of the formula (I) and the elected species as set forth and disclosed in Compound 1, such as, 
    PNG
    media_image1.png
    156
    224
    media_image1.png
    Greyscale
 , without traverse, is acknowledged. Therefore, the requirement for restriction is still deemed proper and made it final. 
		Claims 8-20 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142 (b) as being drawn to a non-elected subject matter.
		Applicants preserve their right to file a divisional on the non-elected subject matter. 
                        Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 21 are rejected under 35 U.S.C. § 112 (b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The Markush bond “OOX” in formula (I) and the recitation of  “wherein XOCI is always an acidic chloride” (recited in claim 1, line 5, and all other occurrences, if any) render the claims indefinite because it is unclear from the claims what the Applicant is intending to encompass with the expressions “OOX” in formula (I) and the recitation of  “wherein XOCI is always an acidic chloride” etc., because the Markush bond “OOX” (which can be present either in the ortho or para position to the group R1) does not have a definition in claim 1 and “XOCI” is absent and /or not defined in formula (I) either, and therefore, there is no option for “XOCI” in formula (I) and hence, it is not possible to ascertain the metes and bounds of the claimed subject matter. The use of expression “XOCI” in the middle of the claim also may lead to confusion over the intended scope of the claims. The omission of failing to describe the claimed invention render the claims incomplete. Therefore, it is suggested to amend the claims within the context and scope of the inventions (such as, deleting the “XOCI” option from claim 1 and incorporating the limitations of claim 21 into claim 1 for “OOX” definition) in order to overcome the rejection.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.



/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626